Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Apurba Mukherjee			:
Patent No. 8,323,181				:
Issue Date: December 4, 2012		:		Decision on Petition
Application No. 13/029,464			:		
Filing Date: February 17, 2011		:
Attorney Docket No. MUK01			:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed July 9, 2020, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

The application was filed on February 17, 2011.

The application issued as a patent on December 4, 2012.

The inventor executed an assignment assigning all of the inventor’s rights to C-Link Micro Imaging, Inc. (“C-Link”) on December 21, 2012.  The assignment was recorded on January 4, 2013.

The inventor was the president of C-Link.  

C-Link went out of business during July of 2016.

The inventor recorded an “assignment” on January 12, 2018.  Although the recorded document is labeled as an assignment, the document is simply a letter requesting the United States Patent and Trademark Office (“Office”) assign all rights to the patent back to the inventor. 
The 3.5 year maintenance fee could have been timely paid with a surcharge as late as Monday, December 5, 2016.  The fee was not timely paid.  As a result, the patent expired on December 6, 2016.

The inventor filed a request to change the address of record on October 2, 2017.

The 7.5 year maintenance fee could have been paid as late as December 4, 2020.  The 7.5 year maintenance fee was not timely paid.

The petition and a certification of micro entity status were filed on July 9, 2020.  The certification is signed by the inventor.

The petition includes a payment of $400, which is the 3.5 year maintenance fee for a micro entity at the time the petition was filed, and a payment of $500, which was the required petition for a micro entity at the time the petition was filed.

Discussion

The Record Fails to Establish the Inventor Owns all Rights to the Patent

Any party may timely pay a maintenance fee for a patent.  However, only the owner of a patent may filed a petition under 37 C.F.R. § 1.378(b).

The record fails to indicate the inventor is the owner of the patent.  The fact an entity goes out of business does not automatically revert ownership of all of its assets to prior owners.

	Examples:	Store X sells 10 televisions to Company Y.
			Company Y subsequently goes out of business.
Store X will not obtain ownership of the televisions due to Company Y going out of business.

			Individual X sells his rights to a patent to Company Y.
			Company Y subsequently goes out of business.
Individual X will not obtain ownership of the televisions due to Company Y going out of business.

Since the inventor has failed to prove he owns all rights to the patent, the inventor may not have the patent reinstated.

The Petition is not Properly Signed.

A petition under 37 C.F.R. § 1.378(b) must be signed by a registered patent practitioner on behalf of the owner of a patent if the owner is a juristic entity, such as C-Link.  The petition is not signed by a registered patent practitioner on behalf of C-Link.  Therefore, the petition is not properly signed.

Fees

A certification of micro entity status must be signed by the owner of patent or by a registered patent practitioner on behalf of the owner.  The certification filed with the petition is signed by the inventor.  In other words, the certification is not properly signed and the required fees are the fees due for a small entity.

If the inventor had the right to file a petition under 37 C.F.R. § 1.378(b), the total small entity fee due with the petition would have been $1,800 ($800 for the 3.5 year maintenance fee + $1,000 petition fee).  The inventor previously paid a total of $900 for these fees.

The last date the 7.5 year maintenance fee could have been timely paid was December 4, 2020.  The fee was not timely paid.  If the inventor had the right to file a petition under 37 C.F.R.           § 1.378(b), acceptance of a late payment of the 7.5 year maintenance fee would require the submission of a petition with a total small entity fee of $2,930 ($1,880 for the 7.5 year maintenance fee + $1,050 petition fee).  The inventor has not requested acceptance of a late payment of the 7.5 year maintenance fee.

The inventor may file a request for a refund of the $400 submitted for the 3.5 year maintenance fee on July 9, 2020, if the inventor does not wish to file a renewed petition.  A request for a refund, if filed, should include a copy of this decision and be addressed as follows: Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.  

Conclusion

In view of the prior discussion, the petition is dismissed.

The address set forth on the petition is different than the address of record.  A courtesy copy of this decision is being mailed to the address set forth on the petition.  However, all future correspondence will be mailed solely to the address of record.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions

cc:	Apurba Mukherjee
	10113 Hidden Village Drive
	The Village, OK 73120 






    
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision will be treated as a new petition requiring the payment of a new petition fee.
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.